

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



BROWN SHOE COMPANY, INC.
NON-EMPLOYEE
DIRECTOR SHARE PLAN (2009)


1.           Introduction. The Brown Shoe Company, Inc. Non-Employee Director
Share Plan (“Plan”) provides a method for the non-employee directors of Brown
Shoe Company, Inc., a New York corporation, or any successor thereto (the
“Company”) to participate in the ownership of the Company through the
acquisition of shares of the Company’s common stock from the Company.  Thirty
thousand (30,000) shares of the Company’s common stock are reserved for issuance
hereunder.  This Plan shall be effective as of January 1, 2009.


2.           Definitions.  The terms set forth below shall have the following
meanings for purposes of the Plan:


2.1           “Board of Directors” means the board of directors of the Company.


2.2           “Common Stock” means shares of the common stock, par value $0.01
per share, of the Company.


2.3           “Fair Market Value” shall mean the average of the highest and
lowest quoted selling prices for shares of Common Stock on the New York Stock
Exchange or equivalent securities exchange on the relevant date, or if there is
no sale on such date, then on the last previous day on which a sale was
reported.


2.4           “Meeting Fees” means those fees payable to a Non-employee Director
from the Company for attending meetings of the Board of Directors and committees
of the Board of Directors.


2.5           “Non-employee Director” means each member of the Board of
Directors who is not an employee of the Company, and if approved by the Board of
Directors any honorary or advisory member of the Board of Directors.


2.6           “Retainer” means the retainer payable to a Non-employee Director
from the Company, whether for service on the Board of Directors or a committee
thereof and whether such retainer be paid, annually, quarterly or in some other
manner.


3.           Participation. Each Non-employee Director shall be eligible to
participate in the Plan.


4.           Election to Receive Shares in Lieu of Annual Retainer and Meeting
Fees.  Each Non-employee Director may make an election to receive all or a
portion of his or her Retainer that was to be paid in cash and/or Meeting Fees
in shares of Common Stock (a “Share Election”) in lieu of cash.  (A Non-employee
director may not make such an election with respect to compensation that is
deferred by a Non-employee Director under a nonqualified deferred compensation
plan.)  The Company shall issue such shares of Common Stock to the Non-employee
Director(s) in accordance with Section 5 hereof.  Any Share Election shall be
made in such form and manner as the Company may specify from time to time and
shall specify the percentage of the Retainer and/or Meeting Fees to be paid in
shares of Common Stock.  If a Non-employee Director does not file an election
form, the Non-employee Director will be deemed to have elected to receive the
applicable Retainer and Meeting Fees in cash.


5.           Issuance of Shares. Shares of Common Stock issuable to a Director
pursuant to Section 4 hereof shall be determined and issued to such Director as
follows:


(a)           On the date a Non-employee Director would otherwise have been paid
his or her Retainer (or a portion thereof), the Company shall issue to the
Non-employee Director a number of shares of Common Stock equal to the amount of
the Retainer to be paid in shares of Common Stock (as elected by the
Non-employee Director) for the Plan Year divided by the Fair Market Value of a
share of Common Stock on such date;


(b)           On the date a Non-employee Director would otherwise have been paid
Meeting Fees, the Company shall issue to the Non-employee Director a number of
shares of Common Stock equal to the amount of the Meeting Fees to be paid in
shares of Common Stock (as elected by the Non-employee Director) divided by the
Fair Market Value of a share of Common Stock on such date;


(c)           All shares to be issued by the Company to a Non-employee Director
pursuant to this Plan will be credited as a book entry to an account in the
Non-employee Director’s name with the Company’s transfer agent.


6.           Fractional Shares.  No fraction of a share of Common Stock will be
issued by virtue of a Share Election made by a Non-employee Director, but in
lieu thereof, a Non-employee Director who would otherwise be entitled to a
fraction of a share shall be entitled to an amount of cash (rounded to the
nearest whole cent) equal to the product of such fraction multiplied by the Fair
Market Value of a share of Common Stock on the date the whole shares are
issued.   These fractional share payments for Retainers which relate to fiscal
quarters which end during a calendar year and Meeting Fees which relate to
meetings which occur during such calendar year shall be aggregated and paid to
the Non-employee Director no later than the December 31 of such calendar year.


7.           Legends.  Shares of Common Stock issued pursuant to this Plan have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state, and therefore, cannot be
sold unless subsequently registered under the Securities Act and any applicable
state securities laws or exemptions from registration thereunder are
available.  Such shares shall be deemed to be “restricted securities” as defined
in Rule 144 under the Securities Act.  Each account entry in the register for
the Common Stock and/or certificate representing shares of Common Stock issued
under the Plan shall, unless the Company otherwise determines, contain a
notation in form substantially as follows, together with any other legends that
are required by law, the terms and conditions of the Plan or that the Company in
its discretion deems necessary or appropriate:


THE SECURITIES REPRESENTED BY THIS ACCOUNT ENTRY AND/OR CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.
 
The Company may cause the transfer agent for the shares of Common Stock to place
a stop transfer order with respect to such shares.
 
8.           Rights as a Shareholder.  A Non-employee Director shall have no
rights as a shareholder of the Company with respect to any shares to be issued
under the Plan until the shares are issued pursuant to Section 5.


9.           Amendment; Termination.  The Board of Directors may alter, amend,
or terminate the Plan in whole or in part at any time and from time to time.


10.           Nontransferability.  The rights and benefits under the Plan shall
not be transferable by a Non-employee Director other than by the laws of descent
and distribution.


11.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.


12.           Administration.  The Board of Directors shall have plenary
authority to interpret any provision of this Plan and to make any determinations
necessary or advisable for the administration of this Plan consistent with the
terms hereof.


13.           Securities Law compliance.  Transactions under this Plan are
intended to comply with all applicable conditions of Rule 16 b-3 or its
successors under the Securities Exchange Act of 1934, as amended.  To the extent
any provision of the Plan or action by the Board of Directors fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Board of Directors.


14.           Applicable Law.  The validity, construction, and effect of this
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.





 
 

--------------------------------------------------------------------------------

 
